Citation Nr: 0200872	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 through 
October 1948.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision by the Cleveland, Ohio RO, which denied service 
connection for spina bifida.  Subsequently, the case was 
transferred to the Huntington, West Virginia RO.


REMAND

In the veteran's substantive appeal, dated in August 2000, 
the veteran requested that he be afforded a hearing before a 
Member of the Board at the local VA office.  In a December 
2001 letter, the RO notified the veteran that he was 
scheduled to appear in a January 2002 video conference 
hearing conducted by a Member of the Board in Washington, DC.  
The December 2001 letter also advised the veteran that he was 
not required to attend a video conference hearing and that a 
signed statement waiving his right to an in-person hearing 
was required.  However, the veteran did not submit a waiver 
of his in-person hearing rights.  On the scheduled video 
conference hearing date, the veteran failed to report.  As 
the veteran has not been afforded the opportunity to have an 
in-person hearing before a Member of the Board at the local 
VA office, and the claims file does not reflect that he has 
withdrawn his request for such a hearing, the RO should 
schedule the veteran for a  Travel Board hearing.
 
Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

The RO should take the necessary steps to 
schedule the veteran for a Travel Board 
hearing at the RO at the earliest 
available opportunity.  Unless the 
veteran indicates a desire to withdraw 
the outstanding hearing request 
(preferably, in a signed writing), the 
hearing should be held, and the claims 
file thereafter transferred to the Board 
in accordance with current appellate 
procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	T.M. SALARI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



